                          Case 2:15-cv-05346-CJC-E Document 496-36 Filed 04/12/21 Page 1 of 3 Page ID
                                                          #:36211



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “35”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
        Case 2:15-cv-05346-CJC-E Document 496-36 Filed 04/12/21 Page 2 of 3 Page ID
                                        #:36212
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL



            To:       Armor, Alison[Alison.Armor@disney.com]
            From:     Evans, Todd
            Sent:     Wed 1/2/2013 9:34:15 AM
            Importance:          Low
            Subject: FW:

            Keith, shared this and it's interesting one, besides the GAC card abuse, the choice for
            someone to go to outside tour service and loss of revenue is also a concern.



            Todd



            From: Gossett, Keith
            Sent: Sunday, December 23, 2012 2:29 PM
            To:Evans, Todd
            Subject: Fw: -
            Importance: Low



            Todd - FYI only ... this former CM and VIP guide has an outside tour business. She has
            had clients such as Justin Timberlake and the CEO of Twitter. She uses green light
            GACs to gain access to the Attractions. Just another wrinkle in the fun we deal with on
            this coast.

            K


            From: Krug, Marilyn
            Sent: Sunday, December 23, 2012 11:07 AM
            To: Gossett, Keith; Storbeck, Jon
            Cc: Sweetman, Jenny
            Subject: FW: -


            Know this is something on the radar ... to keep you in the loop.



            From: Dew, John
            Sent: Sunday, December 23, 2012 11 :07 AM
            To: Miller, Lisa L.
            Cc: Sweetman, Jenny; Atkins, Dave; Bettfreund, Travis J.; Garcia, Chuck; Krug,
            Marilyn; Robb, Tamarah; Strong, Dustin M; Woodward, Ronnell



                                                      EXHIBIT

Highly Confidential                                                                           Disney-AL 1007045
                                                    Exhibit 35
        Case 2:15-cv-05346-CJC-E Document 496-36 Filed 04/12/21 Page 3 of 3 Page ID
                                        #:36213
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL



                Subject:



                Hi Lisa,



                Just got word that   just entered Racer's with an unofficial VIP tour utilizing (2)
                different GACs



                FYI. ..



                John Dew

                Guest Relations

                Disneyland Resort

                Tel.714.781.3389

                BB.714.720.1424




Highly Confidential                                                                             Disney-AL 1007046
                                               Exhibit 35
